department of the treasur internal_revenue_service washington d c significant index nos sep date contact person id number telephone number ope eo t employer_identification_number dear sir or madam this is in response to a request for a private_letter_ruling dated date as modified by a letter dated date submitted on your behalf by your authorized representatives concerning the federal tax consequences of the proposed transactions described below - the information provided indicates that you the foundation have been recognized as exempt from federal_income_tax as an organization described in sec_501 of the internal_revenue_code and are a private_operating_foundation described in sections a and j of the code the foundation’s purposes are to promote nature preservation and conservation and its activities include the operation of nature reserves and other protected areas on certain ecologically significant real_property owned by the foundation the foundation's real_property along with privately owned contiguous real_property together the land was formerly owned by m the company’ a corporation the company in turn was owned by certain descendants of the family the company granted to the county of x an open space easement covering substantially_all of the undeveloped portions of the land the easement the easement was granted for the express purpose of providing an opportunity for and to encourage access by the public to substantial portions of the land for scenic open space and recreational purposes and to preserve portions of the land for the protection of wildlife plants and unique geological sites the shareholders of the company donated all of the issued and outstanding class a common_stock of the company to the foundation subsequently all of the class a common_stock of the camnanv was redeemed in exchange for certain assets of the company most of which was subject_to the easement the company continues to own much of the land that does not belong to the foundation the state of y the state holds title to substantially ali of the submerged lands adjacent to the land the submerged lands although y has an informal policy that such lands are normally leased if at all to the owners of the adjacent uplands there is no formal rule_or_regulation granting the owners of the uplands such priority the company's lease of the submerged lands expired because of the interrelationship between the submerged lands and the foundation’s property both in terms of the preservation of the biotic and aquatic communities on the land and the fulfillment of the foundation’s responsibility for managing and maintaining public access to the open space areas of the land the foundation was concerned about the management of the submerged lands in order to increase the chances of success in obtaining the lease the company's financial resources were made available to the foundation and the state as a guarantor of the foundation’s performance of the terms and conditions of the lease through the company's execution of a joint bid with the foundation the company and the foundation were successful in obtaining the iease for a year term in the tease the submerged lands lease the state of y fifteen- subsequently the company and the foundation entered into a separate agreement the submeraed lands aqreement' to allocate the burdens and benefits of the submeraed lands lease n the manager’ was engaged by the foundation to provide the services required bv the management agreement provided that the manager i perform all of the submerged lands lease pursuant to a property management and service agreement the management agreement the manager was unrelated to the foundation the company or the family the terms of the personal management services required by the submerged lands lease and ji pay to the state the rent due under the submerged lands lease in exchange for iii the obligation of the foundation to pay to the manager a management and service fee equal to xx of the gross fees realized from the submerged lands lease from the foundation’s point of view the economic_effect of the arrangement was that the foundation was paid yy of the gross fees realized from the submerged lands lease after n collected the fees from the public as nart of its mission the foundation operates on were operated pursuant to the foundation’s obligations to do so under its land the terms of a memorandum of understanding pursuant to the open space easement with the county the foundation and n entered into necessary '- manage the variou’ management agreement to provide the services with respect to the the fees paid b ocated on property subject_to the easement were approved by the county the fees paid with respect tc are set at comparable rates the fees paid for are set by the foundation the management agreement was similar in structure management agreement in tnat n was responsible for performance of all of the to the management services needed to operate the expenditures required under the memorandum of understanding the agreement further provided that n was entitled to a fee based on a percentage of the gross license fees and gross_sales at the the gross fees realized from the management agreement was that the foundation was paid approximately aa of the which over time has averaged zz thus the economic_effect of n was alsn obligated to make the management in _ the owner of n conveyed his desire to retire and terminate all of the services provided by his company as soon as reasonably possible this decision was motivated in part by his determination that it was not profitable to continue the operations of his company notwithstanding the owner's decision the foundation was and is obligated under the terms of the submerged lands lease and the memorandum of understanding pursuant to open space easement to continue to provide the services performed by n the foundation examined alternatives to engaging n due to the remote location of the land and the lack of profit potential in the two agreements no unrelated contractor was sufficiently interested in assuming n's duties under the agreements to make a formal proposal the foundation had previously attempted to use unpaid volunteers to perform some of the management services prior to the execution of the services proved to be too labor intensive for volunteer staffing and thus the use of volunteers to perform the services provided by n was deemed impractical finally the foundation concluded that the capital_investment and additional paid employees which would be necessary to replicate n's operations would be extremely expensive and would place a heavy administrative burden on the foundation’s existing management management agreement but the _ in addition to the services provided to the foundation n conducted a variety of other business activities on the land including the operation of various facilities under lease from the company ir the company addressed the need to replace n by forming t as a wholly owned subsidiary to acquire n's assets and assume the operations of n company proposed that t he aliqwed to perform the services previously provided by n to the foundation and on financial statement shows that t is operatin _ t began nerfarminga all of such services since then its interim so that there would be no interruption in service the at a loss - because the services were and are necessary to carry out the exempt purposes of the foundation the foundation proposes to establish a limited_liability_company llc to perform the services the foundation and t will be the two members of the llc the foundation’s membership interest will hoid voting control_over the llc the foundation will contribute no capital to the llc but will assign its riahts to service under the submerged lands lease and its rights to service _ under the memorandum of understanding to the llc t will be obligated under the operating_agreement of the llc to contribute whatever capital and services are necessary to perform its functions the foundation's membership interest will be entitled to a oreferred return on income generated from the llc ie vwv of the fees generated from and aa of the fees generated from under the former agreements with n t's membership interest will have no preferred_return instead t will be entitled to distributions of net profits or losses which result from the llc's operations should the foundation desire to dissolve the llc the foundation will retain its rights under the submerged lands lease and the memorandum of understanding and t will be entitled to retain whatever capital it contributed to llc which will put the foundation in the same financial position that it was the llc will be treated as a partnership for federal tax purposes the llc will not engage in any legislative or political campaign activity within the meaning of sec_170 of the code the members will receive cash or property distributions and allocations of llc's gains and losses in accordance with sec_704 and there will be no transaction involving the llc which would properly be characterized as a sale_or_exchange of property between partners under sec_707 neither member will engage in any transaction with the llc other than in the capacity as a member members of the family are substantial contributors to the foundation and hence are disqualified persons with respect to the foundation under sec_4946 of the code the company is a corporation more than thirty-five percent of the total combined voting power of which is owned within the meaning of sec_4946 by persons members of the family described in sec_4946 a - d hence it is a disqualified_person with respect to the foundation under sec_4946 e t is a wholly-owned subsidiary of the company the llc will be a disqualified_person with respect to the foundation under sec_4946 of the code sec_501 of the code provides in part for an exemption from federal_income_tax for a corporation organized and operated exclusively for charitable scientific or educational_purposes provided no part of the corporations net_earnings inures to the benefit of any private sharehoider or individual sec_4941 of the code imposes a tax on each act of self-dealing directly or indirectly between a disqualified_person and a private_foundation sec_4941 of the code provides that the term self dealing includes any sale_or_exchange or leasing of property between a private_foundation and a disqualified_person sec_4941 of the code provides that the furnishing of goods services or facilities by a disqualified_person to a private_foundation shall not be an act of self-dealing if the furnishing is without charge and if the goods services or facilities so furnished are used exclusively for purposes specified in sec_501 sec_4943 of the code imposes an excise_tax on the excess_business_holdings of any private_foundation in a business_enterprise sec_4943 of the code provides that the term business_enterprise does not include pb a functionally_related_business as defined in sec_4942 sec_4942 of the code defines the term functionally_related_business as including a trade_or_business which is not an unrelated_trade_or_business as defined in sec_513 sec_4944 of the code imposes an excise_tax on the making of an investment by a private_foundation in such a manner as to jeopardize the carrying out of any of its exempt purposes sec_4944 of the code provides that program related investments the primary purpose of which is to accomplish one or more of the purposes described in sec_170 and no significant purpose of which is the production_of_income or the appreciation of property shall not be considered as investments which jeopardize the carrying out of exempt purposes sec_4945 of the code imposes a tax on taxable_expenditures sec_4945 of the code defines a taxable_expenditure as including any amount_paid or incurred by a private_foundation for any purpose other than one specified in sec_170 sec_53 d -2 f of the regulations provides that the fact that a disqualified_person receives an incidental or tenuous benefit from the use by a foundation of its income or assets will not by itself make such use an act of self-dealing sec_53_4944-3 of the regulations provides that a program related investment shail not be classified as an investment which jeopardizes the carrying out of exempt purposes of a private_foundation a program related investment is an investment which possesses the following characteristics i the primary purpose of the investment is to accomplish one or more of the purposes described in sec_170 ii no significant purpose of the investment is the production_of_income or the appreciation of property and iii no purpose of the investment is to accomplish one or more of the purposes described in sec_170 sec_53_4945-6 of the regulations provides that a grant to a an organization that is not described in sec_501 will not be a taxable_expenditure if the making of the grant itself constitutes the making of a program-related_investment because the foundation’s charitable mission requires the foundation to make its lands available to members of the public who visit the land for recreation and education the control_over the submerged lands provided by the submerged lands lease and the access it allows are critical to the accomolishment of the foundation’s charitable purposes therefore the llc's operation of would not constitute an unrelated_trade_or_business under sec_513 of the code but would constitute a functionally_related_business pursuant to the terms of the submerged lands agreement the joint lease by the company and the foundation is in substance a jease by the foundation with a guarantee by the company of the foundation’s performance of its obligations because the company does not realize any economic benefit from the submerged lands lease the submerged lands lease does not result in the exchange of money or property by a disqualified_person to a private_foundation the guarantee is in effect the provision of a service at no charge under sec_4941 of the code the provision of services by a disqualified_person to a private_foundation at no charge is not an act of self-dealing although the formation and operation of the llc will involve the transfer to and use by a disqualified_person the llc of an asset of the foundation its contractual rights under the agreements pertaining to the benefit received by any disqualified persons from the foundation's assets will be inciaental to the benefits received by the foundation from its participation in the llc under section sec_3 d -2 f of the regulations such formation and operation will not result in self-dealing moreover since the primary purpose of the foundation's investment in the llc is to accomplish the charitable purposes of the foundation and not made to produce income or to engage in political campaigning or legislative activities it is not a jeopardizing investment within the meaning of sec_4944 of the code since it is a program related investment the investment is not a taxable_expenditure within the meaning of sec_4945 since it is a program related investment accordingly we rule as follows the participation by the company in the joint fease of the submerged lands is for tax purposes the furnishing of services by the company to the foundation without charge and the services so furnished are used exclusively by the foundation for tax exempt purposes and therefore the participation by the company in the joint lease is not an act of self-dealing under sec_4941 d c the code of the contribution by the foundation to the llc of the rights to service the contribution of services and capital by t to the llc and the operation of the llc will not constitute acts of self-dealing under sec_4941 of the code the foundation’s membership interest in the llc constitutes a holding in a functionally_related_business under sec_4943 a of the code and does not constitute an excess business holding the contribution by the foundation to the llc of the rights to service is a program-retated investment by the foundation which does not jeopardize the carrying out of any of its exempt purposes and therefore does not constitute a jeopardy investment under sec_4944 of the code the contribution by the foundation to the llc of the rights to service does not constitute a taxable_expenditure under sec_4945 of the code this ruling is directed only to the organization that requested it sec_6110 of the code provides that this ruling may not be used or cited by others as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely robert c harper jr chief exempt_organizations technical branch a
